Case: 14-7071      Document: 21      Page: 1     Filed: 09/25/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  DOROTHY M. MOFFITT,
                    Claimant-Appellant,

                                v.

      ROBERT A. MCDONALD, SECRETARY OF
             VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2014-7071
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 10-4078, Judge Lawrence B.
 Hagel, Judge William Greenberg, Judge William A.
 Moorman.
                ______________________

                        ON MOTION
                    ______________________

                          PER CURIAM.
                           ORDER
     Dorothy M. Moffitt moves to supplement her informal
 brief. The Secretary of Veterans Affairs opposes in part
 and provides a copy of the documents that Moffitt provid-
 ed, excluding documents that are not part of the record on
 appeal.
Case: 14-7071      Document: 21      Page: 2   Filed: 09/25/2014



 2                                       MOFFITT   v. MCDONALD



       Upon consideration thereof,
       IT IS ORDERED THAT:
     The motion is granted to the extent that the clerk
 shall transmit to the merits panel a copy of the
 Secretary's response to the motion to supplement, which
 will thereby transmit to the merits panel a copy of the
 documents of record that Moffitt wishes to include with
 her informal brief on file. The clerk shall also transmit a
 copy of this order to the merits panel to inform the panel
 why it is receiving the Secretary's document.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26